Citation Nr: 1202119	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for chronic fatigue syndrome.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for erectile dysfunction.  

5.  Whether new and material evidence has been received to reopen service connection for sinusitis, also claimed as an upper respiratory infection.  

6.  Whether new and material evidence has been received to reopen service connection for asthma.  

7.  Whether new and material evidence has been received to reopen service connection for migraine headaches.  

8.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).  

9.  Entitlement to an initial rating in excess of 10 percent for ulnar neuropathy of the right upper extremity.  

10.  Entitlement to an initial rating in excess of 10 percent for ulnar neuropathy of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1987 to October 1987, and from January 1991 to April 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of July 2007 and December 2007 rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for chronic sinusitis and asthma on a de novo basis, tinnitus, erectile dysfunction, and initial rating for bilateral ulnar neuropathy are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In September 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran indicating that he wished to withdraw his appeal seeking service connection for heart disease; there are no questions of fact or law remaining before the Board in this matter.  

2.  In September 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran indicating that he wished to withdraw his appeal seeking service connection for chronic fatigue syndrome; there are no questions of fact or law remaining before the Board in this matter.  

3.  Service connection for chronic sinusitis was last denied by the RO in an October 1997 rating action on the basis that new and material evidence had not been received since a prior denial in November 1993, when there was no demonstration of chronic sinusitis.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

4.  Since the October 1997 decision denying service connection for chronic sinusitis, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

5.  Service connection for asthma was denied by the RO in an October 1997 rating action on the basis that STRs showed no manifestations of asthma and there was no evidence relating any currently demonstrated asthma with service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

6.  Since the October 1997 decision denying service connection for asthma, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

7.  Service connection for migraine headaches was denied by the RO in an October 1997 rating action on the basis that STRs showed no manifestations of migraine headaches, the Veteran denied having chronic headaches at the time of separation from active duty, and that there was no evidence relating any currently demonstrated migraine headaches with service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

8.  Since the October 1997 decision denying service connection for migraine headaches, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

9.  Throughout the appeal, the Veteran's IBS has been manifested by consistent complaints of constant abdominal pain, bloating, and gas, with alternating diarrhea and constipation five to seven times per week; the disability is productive of severe impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for heart disease.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for chronic fatigue syndrome.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 

3.  The additional evidence received subsequent to the October 1997 decision of the RO that last denied service connection for chronic sinusitis is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  The additional evidence received subsequent to the October 1997 decision of the RO that denied service connection for asthma is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

5.  The additional evidence received subsequent to the October 1997 decision of the RO that denied service connection for migraine headaches is not new and material; thus, service connection for this disability is not reopened, and the October 1997 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

6.  With the resolution of all reasonable doubt, the criteria for an initial rating of 30 percent for IBS have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7319 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Regarding the claims for service connection the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  June and August 2007 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of notice in accordance with Kent, disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

Regarding the appeals for higher initial ratings, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to a higher initial rating; while a January 2011 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has been afforded VA medical examinations in connection with his claim in June 2007 and December 2010.  38 C.F.R. § 3.159I (4) (2011).  The Board finds that the opinions obtained are adequate. The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Regarding the claims to reopen service connection for sinusitis, asthma and migraine headaches, it is noted that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  

Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159I(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. At 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Withdrawal of Service Connection for Heart Disease 
and Chronic Fatigue Syndrome

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

At the Board personal hearing in September 2011, the Veteran stated that he wished to withdraw his appeal as to service connection for heart disease that was before the Board; hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  

At the Board personal hearing in July 2010, the Veteran stated that he wished to withdraw his appeal as to service connection for chronic fatigue syndrome that was before the Board; hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  

Reopening Service Connection for Sinusitis 

Service connection for chronic sinusitis was previously denied by the RO in November 1993 and October 1997 rating decisions.  The basis of the November 1993 denial was that there was no demonstration of chronic sinusitis in the record.  The basis of the October 1997 denial was that new and material evidence had not been submitted, since there was no demonstration of chronic sinusitis.  The Veteran did not appeal these determinations.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  The last decision denial on any basis is to be finalized Evans v. Brown 9 Vet. App. 273 (1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the October 1997 denial of service connection included the STRs that showed that the Veteran had episodes of difficulty breathing while on active duty, with assessments of sinusitis and allergic rhinitis.  On examination for separation from service the Veteran reported that he did not know whether he had sinusitis.  Clinical evaluation of the sinuses was normal.  On July 1992 VA examination, the Veteran related that he had had a cold during service once or twice a year, feeling that this might be related to dust to which he was exposed.  He had had no further problems since returning to a clean environment.  The assessment at that time was sinusitis, common cold by history.  On October 2006 VA examination the Veteran complained that his sinuses were always "plugged up."  On examination the sinuses were clear.  The assessment was history of chronic sinusitis, quiescent at present time.  

After review of the evidence of record, the Board finds that new and material evidence has been received to reopen service connection for chronic sinusitis.  Evidence received subsequent to the October 1997 RO decision includes reports of VA outpatient treatment showing diagnoses of chronic sinusitis.  On VA examination in June 2007, it was reported that the Veteran had non-seasonal allergies throughout the year for which he used the medication Flonase.  It was reported that an MRI study of the skull showed evidence of a maxillary sinus thickening of the mucosa of the right maxillary sinus.  He had been put on antibiotic medication for two to three weeks once or twice per year.  The pertinent assessment was of non-seasonal hay fever associated with right maxillary sinusitis, as discussed.  

At the September 2011 Board hearing, the Veteran gave credible testimony that he had been treated for symptoms of chronic sinusitis since his discharge from service in 1991.  He related that he had sought treatment at VA in July 1991 and had also been treated at the emergency room of a private hospital that year and in the years since his discharge from service.  He stated that he had been assessed as having allergic rhinitis and sinusitis, which he believed were essentially the same disorder.  

The 1997 denial of service connection was based upon a fact that the Veteran did not manifest chronic sinusitis.  Evidence received subsequent to that decision shows that he currently manifests this disability, which the Veteran believes is related to the symptoms demonstrated while he was on active duty.  This new evidence is presumed to be true for the purpose of determining whether new and material evidence has been received.  Id.  Therefore, for the purpose of reopening, it is found that it raises a reasonable possibility of substantiating the claim.  To this extent, the claim to reopen service connection for sinusitis is allowed.  

Reopening Service Connection for Asthma

Service connection for asthma was previously denied by the RO in an October 1997 rating decision, which was not appealed by the Veteran after proper notification.  Service connection was denied on the basis that the STRs showed no complaint or manifestation of asthma and that asthma was first noted in 1994, several years after separation from service.  There was no evidence in the record that linked the current complaints of asthma with service.  

Evidence of record at the time of this denial include the Veteran's STRs that did not show complaints or manifestations of asthma.  VA outpatient treatment records, dated in March 1994 noted a history of asthma "since Gulf," but September 1996 pulmonary function testing (PFT) was interpreted as being within normal limits.  On October 1996 VA examination, it was related that the Veteran had had a history of asthma since he was stationed in the Gulf 1991.  He used a Proventil inhaler as needed and stated that he had had a couple of attacks of asthma since 1991.  The diagnosis was asthma,  by history, on medication, no recurrence at the present time, normal pulmonary function.  

After review of the evidence of record, the Board finds that new and material evidence has been received to reopen service connection for chronic asthma.  Evidence received subsequent to the October 1997 RO decision that denied service connection includes findings of a June 2007 VA examination that included a diagnosis of asthma, reasonably well controlled at the present time.  In addition, the Veteran gave credible testimony at the September 2011 Board hearing that he had self-treated his asthma during service and since active duty.  It is noted that the Veteran is a registered nurse and emergency medical technician, which adds to the credibility of his testimony.  This testimony of treatment during service and some evidence of continuity of symptoms since service is new evidence that is material in that it raises a reasonable possibility of substantiating the claim.  To this extent, the claim to reopen service connection for asthma is allowed.  

Reopening Service Connection for Migraine Headaches

Service connection for migraine headaches was previously denied by the RO in an October 1997 rating decision, which was not appealed by the Veteran after proper notification.  Service connection was denied on the basis that the STRs showed no complaint or manifestation of migraine headaches and that the Veteran denied having had headaches on examination for separation from service in April 1991.  Migraine headaches were first noted in 1995, several years after separation from service.  There was no evidence in the record that linked the migraine headaches with service.  

Evidence of record at the time of the October 1997 denial included the Veteran's STRs that did not show complaints or manifestations of migraine headaches and VA outpatient treatment records that showed complaints and treatment of migraine beginning in 1995.  On October 1996 VA examination, it was reported for clinical purposes that the Veteran had been treated for migraine in 1991 and had been treated with an injection of Demerol.  He was treated with the medication Caferot in 1996, which gave him some relief.  He stated that the last headache had occurred in September 1996, for which he was treated at VA.  The diagnosis at that time was headaches.  VA outpatient treatment record dated in September 1996 show he was treated at the neurology clinic for multiple complaints, including migraine headaches.  

After review of the evidence of record, the Board finds that new and material evidence has not been received to reopen service connection for migraine headaches.  Evidence received subsequent to the October 1997 RO decision that denied service connection includes findings of a June 2007 VA examination that included a report that the Veteran had a great deal of migraine headaches that were controlled by medication.  A diagnosis of migraines was made.  VA outpatient treatment records show that the Veteran continues to receive treatment for migraine headaches, most recently in the record in January 2011.  In addition, the Veteran gave credible testimony at the September 2011 Board hearing that he had had migraine headaches since 1991.  Although the testimony is presumed to be credible for purposes of reopening, it is, essentially, not new.  At the time of the October 1997 rating decision, the Veteran had given similar statements to the June 2007 examining physician, statements that were of record and previously considered by the RO.  Thus, the new evidence consists primarily of records of treatment many years after service that does not indicate in any way that the migraine headaches are related to service.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  Under these circumstances, the claim to reopen service connection for migraine headaches is denied.  

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In this case, the Board has considered the entire period of initial rating claims from the effective dates of the awards to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating for IBS

Service connection for IBS was granted by the RO in a July 2007 rating decision.  A noncompensable (0 percent) initial disability rating was awarded at that time under the provisions of Diagnostic Code 7319 from November 2005.  A 10 percent initial disability rating was later assigned during the appeal, and was made effective in November 2005.  

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensable (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114. 

The Veteran contends that his IBS is more disabling than initially evaluated.  At the Board hearing before the undersigned in September 2011, he testified that he has had symptoms of alternating diarrhea and constipation that had been increasing slightly over the past five years since the establishment of service connection.  He related that his symptoms included bloating and gas that were near continuous.  

On VA examination in June 2007, it was reported that the Veteran had a long history of IBS with frequent bouts of diarrhea associated with constipation.  He reported having daily diarrhea at least five to seven days per month and, with constipation and normal bowel habits the remainder of the month.  He denied blood, but stated that he had gas and distention of the abdomen associated with abdominal discomfort and pains.  He did not take any particular medication.  His complaints were not associated with any particular foods.  He described two to seven acute attacks of IBS that lasted one to three days of diarrhea and discomfort.  He had had a normal cystoscopy performed.  He related that his IBS helped to increase his general fatigue.  The pertinent diagnosis was IBS.  

An examination was conducted by VA in December 2010.  At that time, the Veteran was described as having complaints of alternating episodes of diarrhea, constipation, and abdominal cramping pain on a weekly basis.  He denied a pattern to his complaints, stating that he never knew whether he would have constipation or diarrhea on any given day.  He complained of occasional nausea, but vomiting was rare.  He could not identify precipitating factors that worsened his symptoms, except for fatty foods and foods with MSG and preservatives.  He denied blood in his stool.  His constipation was described as being on a weekly basis and his diarrhea was persistent, occurring one to four times per day.  He had complaints of intestinal pain that was diffuse throughout the upper and lower quadrants.  It was described as colicky, crampy, aching and bloating.  The episodes were for three to six hours and described as moderate.  He stated that symptoms included bloating, flatulence, fatigue and alternating diarrhea and constipation.  On physical examination, there was no evidence of weight loss, anemia, fistula, or abdominal mass.  There was abdominal tenderness that was diffusely mild through both lower quadrants.  There was no rebound guarding.  The Veteran's abdomen was described as obese, with bowel sounds throughout all four quadrants.  The diagnosis was IBS.  

VA outpatient treatment records throughout the appeal period until July 2011 show that the Veteran has had consistent complaints of IBS.  In February 2010, he complained of watery diarrhea, constipation, foul flatus, bloating and abdominal cramping.  When last examined he continued complaints of mixed constipation and diarrhea for which he did not take medication for fear of exacerbating one alternating symptom over the other.  

After review of all the evidence, lay and medical, the Board finds that, with the resolution of reasonable doubt, the  IBS more nearly meets the criteria for the 30 percent rating for this disability for the entire initial rating period on appeal.  In this regard, the Veteran has had consistent complaints of abdominal pain, bloating, and gas throughout the pendency of this appeal.  His testimony that these complaints have been constant is found to be credible.  He has also had consistent complaints of alternating diarrhea and constipation several times per week since the establishment of service connection.  For this reason, with the resolution of reasonable doubt, the Board finds the criteria for a 30 percent rating have been met throughout the pendency of this appeal.  To this extent, the appeal is granted.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's IBS symptoms directly correspond to the schedular criteria for the 30 percent evaluation with the resolution of reasonable doubt.  The severe impairment caused constant abdominal pain, gas and bloating, with alternating diarrhea and constipation is specifically contemplated in the schedular rating criteria.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's IBS, and no referral for an extraschedular rating is required.  

Finally, by rating decision dated in January 2011, the Veteran was awarded a total rating based on individual unemployability (TDIU).  Therefore, the matter of entitlement to a TDIU rating is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

The appeal for service connection for heart disease is dismissed.  

The appeal for service connection for chronic fatigue syndrome is dismissed.  

New and material evidence having been received, service connection for sinusitis is reopened.  

New and material evidence having been received, service connection for asthma is reopened.  

New and material evidence not having been received, the appeal to reopen service connection for migraine headaches is denied.  

A rating of 30 percent for IBS is granted.  



REMAND

Having determined that service connection for sinusitis and asthma is reopened, the claims must now be reviewed de novo.  The record includes testimony from the Veteran that he sought treatment at hospital emergency rooms soon after service, but the specific hospital is not apparent from the transcript of his hearing.  Records from that treatment have not been found in the record.  Moreover, the fact that he has symptoms of sinus disability during service, credible testimony of asthma during service and thereafter, and has now been shown to have chronic sinusitis and asthma meets the low threshold for the need for a VA examination on these issues.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claims for service connection for tinnitus and erectile dysfunction, it is noted that at the Board hearing in September 2011, the Veteran testified that he believed that these disabilities are the result of medications that he is currently taking for his service-connected disabilities, including his service-connected hypertension and posttraumatic stress disorder (PTSD).  Review of the record shows that, while he has been afforded VA examinations to ascertain whether these disabilities may be related to service, the matter of such secondary service connection was not explored.  The Veteran's credible testimony is found to meet the low threshold for the need for a VA examination on these issues.  Id.

Service connection for ulnar neuropathy of each upper extremity was granted by the RO in a July 2007 rating decision.  A 10 percent initial disability rating was awarded for each upper extremity at that time under the provisions of Diagnostic Code 8516 from November 2006.  It is noted that throughout the record, including during the Board hearing in September 2011, the Veteran's major extremity is shown to be his left hand.  At the Board hearing in September 2011, he testified that the disability associated with the neuropathy had increased since the most recent VA examination in December 2010.  As such, it is found that an additional examination is necessary.  

Accordingly, the issues of service connection for sinusitis, asthma, tinnitus, and erectile dysfunction, and for higher initial ratings for bilateral ulnar neuropathy are REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request a detailed list of all medical care providers from whom he received treatment for his chronic sinusitis and asthma.  After obtaining any necessary consent, the RO/AMC should contact the private medical care providers and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received.  

2.  The RO/AMC should arrange for the Veteran to undergo a VA examination(s) to ascertain the current nature and extent of his sinusitis/allergic rhinitis, asthma, tinnitus, and erectile dysfunction.

The examiner should be requested to render the following opinions:

		A) Is it at least as likely as not (probability 50 percent of more) that the sinusitis/allergic rhinitis is related to service?  

		B) Is it at least as likely as not (probability 50 percent of more) that the asthma is related to service?

		C) Is it at least as likely as not (probability 50 percent of more) that the tinnitus is caused by or aggravated by (permanently worsened in severity) medications taken for service-connected disabilities?

		D) Is it at least as likely as not (probability 50 percent of more) that the erectile dysfunction is caused by or aggravated by (permanently worsened in severity) medications taken for service-connected disabilities?

The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The RO/AMC should arrange for the Veteran to undergo a VA examination to ascertain the current nature and extent of his bilateral ulnar neuropathy.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the RO/AMC should readjudicate the issues remaining on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


